COO sD OD

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

   

McGREGOR W. SCOTT Fi L.

United States Attorney a
SHELLEY D. WEGER JAN 1 3 2020

   
 

Assistant United States Attorney CLERK. US. Cis ;iic

501 I Street, Suite 10-100 EASTERN Distaicy Ge CATH
Sacramento, CA 95814 wv

Telephone: (916) 554-2700

Facsimile: (916) 554-2900

Attorneys for Plaintiff
United States of America

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

IN THE MATTER OF THE APPLICATION CASE NO: 3:19-SW-0039 DMC

OF THE UNITED STATES OF AMERICA

FOR SEARCH WARRANT CONCERNING: [PROPOSED] ORDER TO UNSEAL SEARCH
INFORMATION ASSOCIATED WITH THE WARRANT AND SEARCH WARRANT
CELLULAR DEVICE ASSIGNED CALL AFFIDAVIT

NUMBER (916) 410-7761, THAT IS STORED

AT PREMISES CONTROLLED BY AT&T

 

Upon application of the United States of America and good cause having been shown,

IT IS HEREBY ORDERED that the files in the above-captioned matter be, and are, unsealed.

Lf 72

Lite Ge
“~The Honorable Edniund F. Brenna:
UNITED STATES MAGISTRATE JUDGE

  

Dated: Z —/ 3 _ POPE?

[PROPOSED] ORDER TO UNSEAL SEARCH WARRANT

 
